ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_05_EN.txt. 227

DISSENTING OPINION OF PRESIDENT WINIARSKI

[Translation]

To my great regret I am unable to agree with the Court’s affirma-
tive reply to the question submitted to it by the request of the
General Assembly. I shall indicate my reasons as briefly as possible,
confining myself to what is essential. I shall therefore refrain from
discussing the points on which I am not in agreement with the
Opinion, such, for example, as the interpretation of Article 11,
paragraph 2, of the Charter.

In the first place it would seem that although the request appears
to contain an exact statement of the question, as required by
Article 65 of the Statute of the Court, that question requires to be
interpreted, and here I differ from the view expressed in the Opinion.
The Opinion distinguishes three questions in paragraph 2 of
Article 17: the identification of the expenses of the Organization,
the apportionment of those expenses, and the obligation of Member
States to bear them, and it states that it is only the first of these
which is raised by the request for opinion. This limitation of the
problem seems to me to be pregnant with consequences. Again,
the Opinion says: “The amount of what are unquestionably ‘ex-
penses of the Organization within the meaning of Article 17, para-
graph 2’ is not in its entirety apportioned by the General Assembly
and paid for by the contributions of Member States, since the
Organization has other sources of income.’’ It follows that the reply
that all the expenditures authorized by the General Assembly
which are enumerated in the request constitute ‘‘expenses of the
Organization within the meaning of Article 17, paragraph 2”
provides no clear indication to the General Assembly, which ex-
pressed in the preamble “its need for authoritative legal guidance
as to obligations of Member States ... in the matter of financing the
United Nations operations in the Congo and in the Middle East”.

The question might however be understood in a different way:
the reference to paragraph 2 of Article 17 limits the scope of the
question and gives it its true meaning. Of the total amount of
the expenses, those which are not met by voluntary contributions
or from other sources of income in accordance with the decisions
of the General Assembly must be borne by the Members according
to the apportionment decided upon by the General Assembly. The
terms of the resolution appear to confirm this interpretation. The
reference to the need for legal guidance is illustrated by the facts
set out in the dossier. According to the “Statement on the collection
of contributions as at 31 December 1961” (Congo ad hoc Account)
for the period 14 July to 31 December 1960, 35 Member States
paid their assessed contributions, 64 States did not pay; for the

80
OPIN. OF 20 VII 62 (DISS. OP. OF M. WINIARSKI) 228

period 1 January to 31 October 1961 the proportion of those who
paid to those who did not pay was 21 to 78. Long and important
discussions, which are set out in the dossier, began in the General
Assembly from the time of the earliest resolutions in 1956 and
continued until December 1961 when the proposal to request an
advisory opinion was adopted. The debates revealed profound
differences of view-as to the methods to be adopted to meet the
expenditures relating to the operations in the Middle East and in the
Congo. These facts confirm the view that in the question formu-
lated in the request for opinion the emphasis must be placed on
the words ‘‘within the meaning of Article 17, paragraph 2, of the
Charter’.

In the course of the lengthy debates of the Working Group of
Fifteen (June-November 1961) the question of the conformity with
the Charter of the General Assembly resolutions relating to the
financing of the above-mentioned operations was discussed. Thus,
for instance, a statement was formulated which appeared to go
to the heart of the problem:

“11. When the Security Council or the General Assembly recom-
mends the execution, with United Nations military forces, of an
operation for the maintenance of peace, the expenses involved in
such operations cannot be considered as ‘expenses of the Organiza-
tion’ within the meaning of Article 17 of the Charter and the financial
contribution of Members to the cost of such operations will be of
a voluntary nature.”

Here, too, the voting revealed a deep division of opinion. In
these circumstances, the French delegation proposed an amendment
to the text of the question to be submitted to the Court; the
amendment was to the effect that it should first be asked whether
the expenditures referred to were “decided in conformity with the
provisions of the Charter”. This amendment was rejected, a fact
which has been interpreted in different ways; this question having
been considered in the Opinion, it is nor for me to consider it further.

By definition, only lawful expenses can be expenses of the
Organization; they must be validly approved and validly appor-
tioned among the Members. The question is therefore one of the
interpretation of the Charter; the Court cannot answer the question
submitted to it without examining the problem of the validity of
the resolutions authorizing the expenditures, that is to say, the
problem of their conformity with the Charter.

It has been said that since the General Assembly has exclusive
powers in budgetary matters—which is not disputed—if it takes
a decision by the requisite majority, the expenses are validly
authorized and apportioned in accordance with Article 17, para-
graphs 1 and 2. But that is a purely formal validity, which is a
primary condition of any authorization. To limit the question to
that of formal validity would be too simple and would not justify
the requesting of the Court’s opinion.

81
OPIN. OF 20 VII 62 (DISS. OP. OF M. WINIARSKI) 229

In the Court’s Advisory Opinion on the interpretation of Article 4
of the Charter (1948) it is said: “The political character of an organ
cannot release it from the observance of the treaty provisions
established by the Charter when they constitute limitations on
its powers or criteria for its judgment.” The French delegation’s
amendment did not expressly ask that the Court should examine
the Security Council and General Assembly resolutions in pursuance
of which operations were undertaken in the Middle East and in the
Congo; but in examining the conformity with the Charter of the
resolutions authorizing the expenditures, the Court would inevitably
have been led to examine this problem too; this has been very
clearly shown by Judge Bustamante y Rivero in his dissenting
opinion, and IJ can therefore confine myself to the General Assembly
resolutions authorizing the expenditures.

But it has also been said that the Assembly, which is a political
organ, interprets the Charter by applying it and that its interpre-
tation is final. This is true to a certain extent and particularly
where its interpretation has been generally accepted by Member
States. This question was very thoroughly considered at the San
Francisco Conference and the results of the deliberations were
formulated in the report of the Special Subcommittee of Committee
IV/2 which concludes thus:

“It is to be understood, of course, that if an interpretation made
by any organ of the Organization or by a committee of jurists is
not generally acceptable it will be without binding force.”

And the report continues:

“In such circumstances, or in cases where it is desired to establish
an authoritative interpretation as a precedent for the future, it
may be necessary to embody the interpretation in an amendment to
the Charter. This may always be accomplished by recourse to the
procedure provided for amendment.”

This decision was adopted—unopposed—on 22 June 1945; the
rule would seem still to hold good.

*
* *

It is recognized in the Opinion that to interpret paragraph 2 of
Article 17 it is necessary to look not only at Article 17 as a whole,
but also at all the other relevant provisions of the Charter. In this
respect the Opinion follows the rule which has been well established
since the time of Roman law: “‘Incivile est (this is a very strong
expression) n1s1 tota lege perspecta, una aliqua particula ejus propo-
sita judicare vel respondere.”’ In his celebrated charter on the inter-
pretation of treaties (Book II, Chapter XVII) Vattel applies the
same rule to international law.

82
OPIN. OF 20 VII 62 (DISS. OP. OF M. WINIARSKI) 230

It is thus this general rule for the interpretation of statutes and
conventions which it is sought to follow in the Opinion. I regret
that I cannot always agree with the result of this examination.

The Opinion attaches great importance to the purposes of the
Organization as set forth in Article 1 of the Charter. Indeed, it has
been asserted that these purposes and in particular the maintenance
of international peace and security may provide a legal justification
for certain decisions, even if these are not in conformity with the
Charter, and that in any event a consideration of the purposes must
furnish guidance as to the interpretation of the Charter. In the
case before the Court, however, this argument certainly has not
the importance which there is a temptation to attribute to it; on
the contrary, care must be taken not to draw conclusions too
readily from it.

The Charter has set forth the purposes of the United Nations in
very wide, and for that reason too indefinite, terms. But—apart
from the resources, including the financial resources, of the Organi-
zation—it does not follow, far from it, that the Organization is
entitled to seek to achieve those purposes by no matter what means.
The fact that an organ of the United Nations is seeking to achieve
one of those purposes does not suffice to render its action lawful.
The Charter, a multilateral treaty which was the result of pro-
longed and laborious negotiations, carefully created organs and
determined their competence and means of action.

The intention of those who drafted it was clearly to abandon the
possibility of useful action rather than to sacrifice the balance of
carefully established fields of competence, as can be seen, for exam-
ple, in the case of the voting in the Security Council. It is only by
such procedures, which were clearly defined, that the United
Nations can seek to achieve its purposes. It may be that the United
Nations is sometimes not in a position to undertake action which
would be useful for the maintenance of international peace and
security or for one or another of the purposes indicated in Article x
of the Charter, but that is the way in which the Organization was
conceived and brought into being.

The same reasoning applies to the rule of construction known as
the rule of effectiveness (ut res magis valeat quam pereat) and, perhaps
less strictly, to the doctrine of implied powers.

Reliance has been placed upon practice as providing justification
for an affirmative answer to the question submitted to the Court.
The technical budgetary practice of the Organization has no bearing
upon the question, which is a question of law. From the strictly
legal point of view, it is difficult to find here anything that would
justify a firm conclusion. The way in which the parties have con-
sistently applied a convention may certainly provide evidence of
their intention for the purpose of its interpretation. Furthermore,
if a practice is introduced without opposition in the relations

83
OPIN. OF 20 VII 62 (DISS. OP. OF M. WINIARSKI) 231

between the contracting parties, this may bring about, at the end
of a certain period, a modification of a treaty rule, but in that event
the very process of the formation of the new rule provides the
guarantee of the consent of the parties. In the present case the
controversy arose practically from the beginning in 1956, and the
Secretary-General, in paragraph 15 of his report of 6 November of
that year, said the following:

“The question of how the Force should be financed likewise re-
quires further study. A basic rule which, at least, could be applied
provisionally, would be that a nation providing a unit would be
responsible for all costs for equipment and salaries, while all other
costs should be financed outside the normal budget of the United

ations.”

And resolution 1001 (ES-I) adopted by the General Assembly on
17 November 1956 ‘‘approves provisionally the basic rule concerning
the financing of the Force laid down in paragraph 15 of the Secretary-
General’s report” (para. 5).

In resolution 1089 (XI) of 21 December 1956 we read:

“Considering ... that several divergent views, not yet reconciled,
have been held by various Member States on contributions or on the
method suggested by the Secretary-General for obtaining such
contributions...”

Resolution Iogo (XI) of 27 February 1957 “‘decides that the
General Assembly, at its twelfth session, shall consider the basis for
financing any costs of the Force in excess of $10 million not covered
by voluntary contributions”.

Resolution 1263 (XIII) of 14 November 1958 is still seeking to
see matters clearly: it “requests the Fifth Committee to recommend
such action as may be necessary to finance the continuing operation
of the United Nations Emergency Force”.

Lastly, resolution 1337 (XIII) of 13 December 1958 ‘‘requests the
Secretary-General to consult with the Governments of Member
States with respect to their views concerning the manner of financing
the Force in the future...”

As settlements fell due, the expenses were in large part met out of
various funds, even after obligatory contributions had been voted
for.

In respect of the financing of the United Nations operations in
the Congo, the General Assembly resolutions decided that the
expenses should be apportioned among the Member States according
to the ordinary scale of assessments, but these resolutions, as I have
indicated, were not followed and the number of Member States
which refuse to pay is too large for it to be possible to disregard the
legal significance of this fact. I would recall that the military

84
OPIN. OF 20 VII 62 (DISS. OP. OF M. WINIARSKI) 232

operations in Korea were paid for by voluntary contributions as
were a number of “civilian” operations in which there is also to be
descerned acertain connection with international peace and security.
It is therefore difficult to assert, in the case before the Court, either
that practice can furnish a canon of construction warranting an
affirmative answer to the question addressed to the Court, or that
it may have contributed to the establishment of a legal rule par-
ticular to the Organization, created praeter legem, and, still less, that
it can have done so contra legem.

It is sometimes difficult to attribute any precise legal significance
to the conduct of the contracting parties, because it is not always
possible to know with certainty whether they have acted in a certain
manner because they consider that the law so requires or allows, or
for reasons of expediency. However, in the case referred to the
Court, it is established that some at least of the Member States
refuse to comply with the decisions of the General Assembly because
they dispute the conformity of those decisions with the Charter.
Apparently they are of opinion that the resolutions cannot be relied
upon as against them although they may be valid and binding in
respect of other States. What is therefore involved is the validity -
of the Assembly’s resolutions in respect of those States, or the right
to rely upon them as against those States.

It has been said that the nullity of a legal instrument can be relied
upon only when there has been a finding of nullity by a competent
tribunal. This reasoning must be regarded as echoing the position in
municipal or State law, in the international legal system. In the
international legal lystem, however, there is, in the absence of
agreement to the contrary, no tribunal competent to make a finding
of nullity. It is the State which regards itself as the injured party
which itself rejects a legal instrument vitiated, in its opinion, by
such defects as to render it a nullity. Such a decision.is obviously a
grave one and one to which resort can be had only in exceptional
cases, but one which is nevertheless sometimes inevitable and which
is recognized as such by general international law.

A refusal to pay, as in the case before the Court, may be regarded
by a Member State, loyal and indeed devoted to the Organization,
as the only means of protesting against a resolution of the majority
which, in its opinion, disregards the true meaning of the Charter and
adopts in connection with it a decision which is legally invalid; in
such a case it constitutes a grave symptom indicative of serious
disagreement as to the interpretation of the Charter. As this Court
has on one occasion said, the United Nations is not a super-State,
and paragraph 1 of Article 2 of the Charter states that ‘‘The
Organization is based on the principle of the sovereign equality of
all its Members.”

A serious legal objection to the validity of the General Assembly
resolutions authorizing and apportioning the expenses may be
briefly formulated as follows: these resolutions ignore the fact that

85
OPIN. OF 20 VII 62 (DISS. OP. OF M. WINIARSKI) 233

the resolutions authorizing the operations have the character of
recommendations. By levying contributions to meet the cost of the
operations from all States in accordance with Article 17, paragraph
2, the resolutions of the General Assembly appear to disregard the
fundamental difference between the decisions of the Security Coun-
cil which are binding on all Member States (Chapter VII of the
Charter) and recommendations which are not binding except on
States which have accepted them.

As is notéd in the Opinion the General Assembly does not indicate
the articles of the Charter on which its resolutions are based. The
same is true of the Security Council. Of 29 resolutions listed in the
request, only one, that of the Security Council of 9 August 1960, in
which all Member States are called upon to accept and carry out its
decisions, refers to Articles 25 and 49 which do not appear to be of
such a character as to enlighten the Court (the General Assembly
repeated the words in its resolution 1474 (ES-IV) of 20 November
1960); at one point, the Secretary-General envisaged, with some
hesitation, the possibility of invoking Article 40; finally he adopted
a negative position: the United Nations operations in the Middle
East and in the Congo were not undertaken in pursuance of binding
decisions under Chapter VII of the Charter. The General Assembly
appears to have adopted the same position and this view is shared
in the Opinion.

But, if there is no longer any question of the binding decisions of
the Security Council referred to in Chapter VII, then these are
recommendations; recommendations of the Security Council and
the General Assembly; General Assembly resolution 377 (V), the
conformity of which with the Charter has itself sometimes been
regarded as at least dubious, itself only speaks of recommendations.

The difference between binding decisions and recommendations
constitutes one of the bases of the whole structure of the Charter.
Decisions are the exception in the system of the means provided
for the maintenance of international peace and security; they are
taken in grave cases and it is only in those cases that Member States
have consented to accept the necessary limitation of the exercise of
their sovereignty. Recommendations are never binding and the
United Nations must in all its activities ever have in view that its
means of action are thus limited.

It follows that if it be recognized that the expenditures enumer-
ated in the request constitute expenses of the Organization, in-
evitably the question arises whether participation in these expenses
is obligatory for all Member States, as appears to be suggested by
the question in the request and as is accepted in the Opinion. And
yet it is apparent that the resolutions approving and apportioning
these expenses are valid and binding only in respect of the Member
States which have accepted the recommendations.

86
OPIN. OF 20 VII 62 (DISS. OP. OF M. WINIARSKI) 234

It is difficult to see by what process of reasoning recommendations
could be held to be binding on States which have not accepted them.
It is difficult to see how it can be conceived that a recommendation
is partially binding, and that on what is perhaps the most vital
point, the financial contribution levied by the General Assembly
under the conditions of paragraph 2 of Article 17. It is no less
difficult to see at what point in time the transformation of a non-
binding recommendation into a partially binding recommendation
is supposed to take place, at what point in time a legal obligation is
supposed to come into being for a Member State which has not
accepted it.

This leaves unresolved the question how and when the acceptance
of a recommendation by a Member State, or the refusal to accept it,
is to be placed on record, but the answer to that question should
present no difficulty for the Organization.

To the question as framed in the request, which appears to
contemplate only the answer ‘‘yes” or “no”, it is not, in my opinion,
possible to give a legally adequate answer. My reply can n only be in
the negative.

(Signed) B. WINIARSKI.

87
